Title: From James Madison to Wilson Cary Nicholas, 18 July 1789
From: Madison, James
To: Nicholas, Wilson Cary


Dear Sir
N. York July 18. 1789
I inclose herewith the only printed addition which has been made to the sheets of the Journal forwarded by Mr. Hopkins.
The bill imposing duties on imports having been published in all the Newspapers as it finally passed both houses I do not inclose it. The bill imposing duties on tonnage has since become a law in the hands of the President, but is not yet in print. The clauses discriminating between nations in & not in Treaty, were struck out of both by the Senate, & through their perseverance, lost. It was urged on the part of the Senate that something more effectual would be better, and that a Committee had been appointed in that House to devise such a plan. The Committee has since reported, I am told, something like a retaliating regulation on the West-India trade. It will probably come to nothing, many of the members in both Houses having shewn by the nature of their arguments, that they do not think the U. S. ought to risk the scanty privileges G. B. now vouchsafes, by an effort to extend them. The collecting bill is gone to the Senate & will probably become a law in a few days. It is very long, has cost much time and discussion, but will never be very correct until it can be revised under the light of experience. We have thought it proper to enlarge the principle of our port-bill in the regulations for Virginia, in a manner that will be much approved by the opponents of that measure, and I should suppose not disliked by its friends, under the change of situation which has supervened. Bills for establishing the Executive Departments are also with the Senate. The question involved in these concerning the power of removal, produced much discussion. Four opinions were advanced in the course of it. 1. that there could be no removal in any case but by impeachment. This had few advocates. 2. that the power not being given to either department expressly, devolved on the Legislature to be disposed of as might be deemed expedient. Agst. this it was argued that the Legislature might then give it to themselves, or even to the House of Reps. 3. That it was incident to the power of appointment and therefore was the joint right of the Presidt. & Senate. To this it was objected that the Agency of the Senate in the Executive dept. being an exception to the general power given to the Presidt. was to be taken strictly; that this construction was favored by the recd. maxim concerning the separation of the departments of Governt.: that the degree of mixture established by the Constn: has been a ground of one of the strongest objections agst. it; that if the Presidt. could not remove Ex. officers his responsibility would cease; and that the Senate, if they were to be necessarily consulted in such cases, would be obliged to give a summary opinion in that capacity, in the very instances wherein an impeachment might afterwards oblige them to decide in their judicial capacity. 4. that the power being of an Executive nature remained of course to the Presidt. in whom was vested the Executive power not particularly taken away. The objection here was, that it gave the President a very dangerous power, and that it was not warranted by the true exposition of the Constitution. The 4th opinion prevailed in the House of Reps. and has been just acceded to in the Senate Where the division was very nice. The question was an important one and will probably be viewed in different lights without as well as within doors. As far as I have letters on the subject from Virga. the decision is entirely approved, but I have heard (except verbally) from none of my friends but Mr. E. Randolph, Mr. Pendleton & Mr. Jones.
The Judiciary bill has got through the Senate but is not yet before the H. of Reps. Several bills relating to the Western Country & the public accts. are on the Anvil in the latter. The subject of Amendments has awaited the conclusion of business of the first necessity. It will be resumed as soon as a vacancy presents itself.
The provision for the Civil list has been agreed to in the form of Resolutions. The Presidt. is allowed 25,000 dollars. As he means not to apply any part to his own emolument, and will expend no more than he finds requisite, the allowance is of an experimental nature. It was necessary to ensure a sufficiency. During his administration the proper sum to be made permanent will be discovered. The Vice president is to have 5000 Dollars. This was opposed by some as too much & by others as too little. The members of Congs. are to be paid at the rate of 6 dollars per day. My own idea was that the Reps. shd. receive less & the Senators more than that allowance. The Utility of the Senate will depend on its being composed of the first characters, and this on its being a situation substantially preferable. The H. of Reps. like our house of Delegates will have many peculiar attractions, and if these be not outweighed by some peculiar advantages in the Senate, this body like our Senate, will degenerate into an inferior and unavailing institution. Unfortunately the Senate have rendered themselves obnoxious at this moment by their silly attempt to bestow titles; by an injudicious neglect to open their doors, and by some other errors.
In one of the papers inclosed you will find an estimate of the public wants reported by Mr. Gerry. How he makes the Civil list, exclusive (or even inclusive) of the Revenue officers, amount to 300,000 dollars, or why he introduced an invidious comparison between the old & new fedl Govt. are best known to himself. Whether he designed it or not, the tendency of the statement will coincide with his known sentiments towards the Constitution. Present my respects to your brother, and be assured that I am Dr. Sir Yr. Obedt. hble sert
Js. Madison Jr
